Citation Nr: 0727765	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to aggravation for asthma, "to include as" 
secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel





INTRODUCTION

The veteran served in the United States Army from August 1964 
until September 1967, when he was honorably discharged.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  

The veteran presented requested a videoconference hearing, 
which was scheduled for November 2006.  However, the veteran 
failed to attend that hearing.  Accordingly, the Board will 
procede as if his hearing request has been withdrawn.  See 38 
C.F.R. § 20.704(d) (2006) [failure to appear for a scheduled 
hearing treated as withdrawal of request].


FINDING OF FACT

The competent medical evidence indicates that there was no 
service-connected aggravation of  veteran's asthma during his 
service in the United States Army.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110
 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.





Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in February 2004, May 2004 and March 
2006, which were specifically intended to address the 
requirements of the VCAA.  The February 2004 letter from the 
RO specifically notified the veteran that to support a claim 
for service connection, the evidence must show an "injury in 
military service or a disease that began in or was made worse 
during military service, OR an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your disability 
and an injury, disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the February 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant Federal records, 
including service medical records, VA Medical Center records 
and records from other Federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources."  This letter also 
advised the veteran that VA would be scheduling him for a 
medical examination.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006).  More specifically, the 
veteran was advised the veteran that if "you want us to 
obtain [any medical reports] for you, please complete and 
return the attached VA Form 21-4142, Authorization and 
Consent to Release Information."  Alternatively, the veteran 
was advised that he could also get these records yourself and 
send them to us.  The letter further advised the veteran that 
VA would obtain any VA medical records or other medical 
treatment records you tell us about.

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The 
February 2004 and May 2004 letters instructed the veteran to 
tell us about any additional information or evidence that you 
want us to try to get for you.  These requests comply with 
the requirements of 38 C.F.R. § 3.159 (b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed asthma.  In 
other words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

The record indicates that the veteran received appropriate 
notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
VA outpatient treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  A medical examination is unnecessary in 
this case, however, because there is objective evidence of 
pre-service, namely childhood, incurrence of asthma.  
Moreover, there is no evidence from VA outpatient records 
that this condition was caused by Agent Orange exposure 
during service

In the absence of such evidence, obtaining a medical nexus 
opinion would be futile. The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.
In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of a current diagnosis.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative and has been provided with ample opportunity 
to submit evidence and argument in support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) (2006).  The diseases which are 
deemed to be associated with herbicide exposure include 
certain lung cancers, but not asthma.  See 38 C.F.R. § 
3.309(e) (2006).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
See also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to presumed exposure to herbicide 
agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), 
but must also determine whether such disability was otherwise 
the result of his active military service under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for asthma.  His 
essential contention is that these conditions are related to 
herbicide exposure in connection with his service in Vietnam.  

With respect to Hickson element (1), current disability, the 
veteran was diagnosed with asthma upon entrance and 
seaparation from service.  Additionally, a June 2003 record 
from the St. Louis outpatient clinic indicates a diagnosis of 
asthma.  Hickson element (1) has therefore been satisfied.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss disease and injury.  

Concerning in-service disease, there is evidence of asthma in 
service.  As noted above, the veteran was diagnosed with 
asthma when he enetered and exited the military.  The veteran 
himself states, though, that he was never treated for asthma 
while on active duty.  See February 2004 Statement in support 
of claim.  Nontheless, there is evidence of in-service 
disease for this claim.

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  The veteran's service in 
Vietnam is not in dispute.  Agent Orange exposure is 
presumed, satisfying Hickson element (2).  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2006).

With respect to crucial Hickson element (3), medical nexus, 
if asthma problems were listed among the Agent Orange-related 
diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus 
would be presumed as a matter of law.  Such is not the case 
here, however.  As was alluded to in the Board's discussion 
of the law and regulations above, this disability has not 
been identified by VA as being associated with herbicide 
exposure.  

The Board notes that though the veteran has documented asthma 
problems following service, he has never been diagnosed with 
lung related cancers, which are subject to presumptive 
service connection.  

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the veteran's claims.  See Combee, supra.    

The veteran has produced no medical evidence connecting his 
current asthma to Agent Orange exposure during his military 
service.  In fact, he has not provided evidence of treatment 
for this condition from the date of discharge until the 
present.  There is no competent medical evidence on file 
opining that the veteran's asthma
could have been caused by exposure to herbicides.  
Critically, the veteran was shown to have asthma before he 
enlisted in the military service.  Thus, there is no evidence 
to suggest that the veteran's asthma is a result of Agent 
Orange exposure and therefore Hickson element (3) fails on 
this basis.      

The only other evidence that purports to relate the veteran's 
asthma to events in service comes from the statements of the 
veteran himself and his representative.  

However, it is now well-established that persons without 
medical training, such as the veteran and his representative, 
are not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for asthma, as Hickson element (3) has not been met, which 
includes consideration of exposure to herbicides in service.  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for asthma is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


